NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

JERRY LEWIS JONES,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-3645
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 3, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Philip J. Federico,
Judge.

Jerry Lewis Jones, pro se.


PER CURIAM.

              Affirmed. See Jones v. State, 60 So. 3d 396 (Fla. 2d DCA 2011) (table

decision); Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009); Waiter v. State, 965 So.

2d 861 (Fla. 2d DCA 2007); Jones v. State, 901 So. 2d 126 (Fla. 2d DCA 2005) (table

decision); Anderson v. State, 779 So. 2d 345 (Fla. 2d DCA 2000); Harris v. State, 777

So. 2d 994 (Fla. 2d DCA 2000); Paul v. State, 830 So. 2d 953 (Fla. 5th DCA 2002).



MORRIS, BLACK, and ROTHSTEIN-YOUAKIM,JJ., Concur.